IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-20-00261-CR

                          EX PARTE JESUS MIROLA, JR.




                            From the 413th District Court
                               Johnson County, Texas
                              Trial Court No. F46009-C


                           MEMORANDUM OPINION


       On September 30, 2020, Jesus Mirola, Jr. filed a pro se notice of appeal from the trial

court’s order denying his post-conviction application for writ of habeas corpus under

article 11.072 of the Code of Criminal Procedure. The trial court’s order was signed and

entered on January 27, 2020. Mirola’s notice of appeal is therefore untimely, and we have

no jurisdiction of an untimely appeal. See TEX. R. APP. P. 26.2(a); Olivo v. State, 918 S.W.2d
519, 522 (Tex. Crim. App. 1996) (no appellate jurisdiction where notice of appeal is

untimely). For the reasons stated, this appeal is dismissed.
       Notwithstanding that we are dismissing this appeal, Mirola may file a motion for

rehearing with this Court within fifteen days after the judgment of this Court is rendered.

See TEX. R. APP. P. 49.1. If Mirola desires to have the decision of this Court reviewed by

filing a petition for discretionary review, that petition must be filed with the Court of

Criminal Appeals within thirty days after either the day this Court’s judgment is

rendered or the day the last timely motion for rehearing is overruled by this Court. See

TEX. R. APP. P. 68.2(a).




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed October 14, 2020
Do not publish
[CR25]




Ex parte Mirola                                                                      Page 2